DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group III, claims 20-29 in the reply filed on 10/03/2022 is acknowledged. Applicant’s election of an extracellular domain comprising both an anti-TROP2 binding domain and an extracellular domain from CD89 as species is acknowledged. Applicant added new claims 31-42 dependent of claim 20. Accordingly, claims 20-29 and 31-42 are pending and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 and 11/01/2022 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 02/01/2022.  These drawings are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 is drawn to a method for treating cancer comprising administering to the subject a therapeutically effective amount of a composition comprising a recombinant polynucleic acid comprising a sequence encoding a chimeric fusion protein (CFP), the CFP comprising an extracellular domain comprising an anti-TROP2 binding domain and a transmembrane domain operatively linked to the extracellular domain. As instantly claimed an “extracellular domain” which binds to TROP2 is interpreted as including a very large genus of molecules which may bind to TROP2. While antibodies, and antibody like molecules read on the claimed invention, one can additionally envision a wide variety of naturally occurring molecules which may bind to the naturally occurring TROP2 molecule. Looking at the reference of D. Fong et al (British J of Cancer, 99, 1290-1295, 2008) for example one finds that the TROP2 (also termed GA733-1) is a transmembrane glycoprotein found to be expressed at high levels by various types of human carcinomas and TROP2 is encoded by the GA733-1 gene, which is intronless, formed by exon-shuffling and retroposition of the GA733-2 gene through mRNA intermediate. Moreover, Wang et al. were able to identify TROP2 as an oncogene and an attractive therapeutic agent in colon cancer (p1290). One looks to the instant specification and it is apparent that the applicant has disclosed the chimeric protein is a chimeric receptor protein with an extracellular protein capable of binding to the extracellular domain of TROP2, a transmembrane domain and/or a cytoplasmic domain (00409). It is further apparent that the applicant discloses a TROP2 binding domain comprising at least one of the sequence components SEQ ID NO: 34 and SEQ ID NO: 35. The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111,Friday January 5, 2001, see especially page 1106 column 3). Of issue is the disclosure of a single species of an entire genus of TROP2 binding domains without any disclosure or of the structural characteristics of a functionally cogent binding domain. Without the guidance of what distinguishes an appropriate TROP2 binding domain, an artisan of ordinary skill in the art at the time of claimed priority would have not been in possession of the large number of possible TROP2 binding domains as are claimed. Looking to antibody cases as relevant analogous examples one finds that there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed TROP2 binding domains to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir.2017). Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398. Claims 2-20 are similarly rejected as dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-26, 29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Corey et al. (WO 2018064076) in view of Agatsuma et al. (US 9,850,312) and Stripecke et al. (WO 2019/201995).
Corey discloses methods and composition comprising chimeric engulfment receptors (CER) are chimeric proteins having (a) and extracellular domain that targets a target antigen associated with a disease, disorder, condition, or infection, (b) a transmembrane domain (page 2 line 1-20 and claim 134). Corey discloses a chimeric engulfment receptor such as chimeric fusion protein, encoded by a specific polynucleotide which may be expresses in cells such as T cells, lymphoid precursor cells, myeloid cells (page 24, line 31-35). The extracellular targeting domain or binding domain comprises a scFv, which is specific for an antigen of interest and the antigen of interest may be one that is found on the surface of a cancer cell (page 42 line 23-25 and page 43 line 33-35). In one embodiment discloses that lipid formulations can be used to introduce nucleic acids into a host cell in vitro, ex vivo, or in vivo. The nucleic acid may be encapsulated in the interior or a liposome, interspersed within the lipid bilayer of a liposome, or otherwise associated with a lipid (page 38 lines 15-21). Corey discloses that an analogous chimeric fusion protein (chimeric engulfment receptor, CER) may comprise as its intracellular signaling domain an endogenous “engulfment “, as such “phagocytosis”, signaling domain such as one derived from the naturally occurring Fc gamma receptor (p45, 3-10).
Additional disclosure includes that a myeloid cell may be utilized as a recipient effector cell for a targeting chimeric fusion protein for the purpose of directing said cells to specific cancer antigens such as CD5, which may be found on a cancer cell. This would lead to cancer cell engulfment, and/or production of beneficial factors which may aid in the recruitment and potentiation of other immune effector cells.
Corey fails to disclose extracellular domain comprising an anti-TROP2 binding domain and CD16 or CD68 fragments in the composition.
Agatsuma discloses an antibody-drug conjugate having an antitumor drug conjugated to an anti-TROP2 antibody via a linker moiety useful as an antitumor drug (abstract and Col. 1 line 21-26). Agatsuma discloses that, the anti-body drug conjugate, via a linker structure moiety, by conjugation to the anti-TROP2 antibody, which is capable of targeting tumor cells, that is having a property capable of recognizing tumor cells, a property capable of binding to tumor cells, a property of internalizing within tumor cells, or the like, the cytocidal activity based on the antibody can be acquired, the antitumor compound can be more surely delivered to tumor cells to specifically exhibit the antitumor effect of the compound in tumor cells, and thus the antitumor effect can be surely exhibited, and a dose of the antitumor compound can be reduced compared to a case of administering the compound alone, and thus an influence of the antitumor compound on normal cells can be alleviated so that higher safety can be achieved (Col. 5 line 25-35). 
Stripecke discloses composition comprising chimeric antigen receptor polypeptide (CAR) comprises an extracellular antigen-binding domain, comprising an antibody or antibody fragment that binds to a protein encoded by a herpes virus, a transmembrane domain and an intracellular signaling domain (page 2 line 27-34). In one embodiment discloses that the CAR is characterized in that the transmembrane domain is selected from transmembrane protein, CD28, CD16, CD64 and CD154 (page 13 line 21-26 and page 27 line 23-30). Additional disclosure includes that the immune cell for use as a medicament (or corresponding methods of treatment) are intended for treating medical conditions associated with cancer for example, epithelial carcinoma, a carcinoma with lymphoid stroma or a glioma.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate anti-TROP2 binding domain into Corey’s composition. The person of ordinary skill in the art would have motivated to make those modifications because Agatsuma teaches that the anti-body drug conjugate, via a linker structure moiety, by conjugation to the anti-TROP2 antibody, which is capable of targeting tumor cells, that is having a property capable of recognizing tumor cells, a property capable of binding to tumor cells, a property of internalizing within tumor cells, or the like, the cytocidal activity based on the antibody can be acquired, the antitumor compound can be more surely delivered to tumor cells to specifically exhibit the antitumor effect of the compound in tumor cells, and thus the antitumor effect can be surely exhibited, and a dose of the antitumor compound can be reduced compared to a case of administering the compound alone, and thus an influence of the antitumor compound on normal cells can be alleviated so that higher safety can be achieved (Col. 5 line 25-35) and reasonably would have expected success because both Corey and Agatsuma teaches anti-body drug conjugates that can be used in the same field of endeavor such as to provide an antitumor drug having an excellent therapeutic effect, which is excellent in terms of antitumor effect and safety.

Claim(s) 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Corey et al. (WO 2018064076) in view of Agatsuma et al. (US 9,850,312) and Stripecke et al. (WO 2019/201995) as applied to claims 20-26, 29 and 31 above, and further in view of Guild et al. (WO 2012/170930).
Corey, Agatsuma and Stripecke teaches as discussed above.
Corey, Agatsuma and Stripecke fails to disclose recombinant polynucleic acid encapsulated in a nanoparticle delivery vehicle comprising a lipid nanoparticle.
Guild discloses compositions and methods for intracellular delivery of mRNA in a liposomal transfer vehicle, e.g., lipid nanoparticle to one or more target cells for production of therapeutic levels of secreted functional protein (abstract and page 3 line 26-29). Contemplated transfer vehicle may comprise one or more cationic lipids, non-cationic lipids, and/or PEG-modified lipids (Page 4 line 32-35). The liposome-incorporation of a desired entity (e.g., nucleic acid) may be completely or partially located in the interior space of the liposome (encapsulation), within the bilayer membrane of the liposome (page 20, line 8-12). Generally, the size of the transfer vehicle is within the range of about 25-250 nm, preferably less than about 250 nm to 10 nm (page 27 line27-30).  Additional disclosure includes that the purpose of incorporating a mRNA into a transfer vehicle, such as a liposome, is often to protect the nucleic acid from an environment which may contain enzymes or chemicals that degrade nucleic acids and/or systems or receptors that cause the rapid excretion of the nucleic acids.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate lipid nanoparticle into Corey’ composition. The person of ordinary skill in the art would have been motivated to make those modifications because Guild teaches that the purpose of incorporating a mRNA into a transfer vehicle, such as a liposome, is often to protect the nucleic acid from an environment which may contain enzymes or chemicals that degrade nucleic acids and/or systems or receptors that cause the rapid excretion of the nucleic acids (page 20 line 13-16) and reasonably would have expected success because Guild teaches that the transfer vehicle may be selected and/or prepared to optimize delivery of the mRNA to a target cell, for example, if the target cell is a hepatocyte the properties of the transfer vehicle (e.g., size, charge and/or pH) may be optimized to effectively deliver such transfer vehicle to the target cell, reduce immune clearance and/or promote retention in that target cell. 

Allowable Subject Matter
Claims 27, 28, 32-34 and 40-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618